Citation Nr: 0802833	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-11 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for residuals 
of a right medial meniscus excision, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased initial rating for right knee 
traumatic arthritis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (the RO).

The veteran presented testimony before the undersigned Acting 
Veterans Law Judge at the RO in May 2007.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.  At the hearing, the veteran asserted that he was 
entitled to a total disability rating due to individual 
unemployability (TDIU).  See Board Hearing Tr. at 16.  This 
issue has yet to be adjudicated by the RO and is therefore 
not currently before the Board.  The matter of entitlement to 
TDIU is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

This appeal arises out of the veteran's contention that the 
symptomatology associated with his service-connected right 
knee disabilities is more severe than that contemplated by 
the 10 percent ratings currently assigned.  Before the Board 
may properly adjudicate the veteran's claims, however, 
additional development is required.

The most recent VA compensation and pension examination 
afforded the veteran to assess the severity of his right knee 
disabilities was conducted in March 2005, nearly three years 
ago.  At his May 2007 hearing, the veteran indicated that his 
right knee disabilities have significantly worsened since 
that examination.  See Board Hearing Tr. at 11.  

The United States Court of Appeals for Veterans Claims has 
held that where the veteran claims that a disability is worse 
than when originally rated, and the available evidence is too 
old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where 
the record does not adequately reveal the current state of 
the claimant's disability, a VA examination must be 
conducted).  VA's duty to assist the veteran includes 
obtaining a thorough and contemporaneous evaluation where 
necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  Because the 
veteran claims that his right knee symptomatology has 
increased in severity since the most recent examination, the 
Board finds that a new examination is necessary to reach a 
decision on his increased rating claims.

The veteran also indicated during his May 2007 hearing that 
he had received treatment for his right knee condition at the 
Bay Pines VA Medical Center (VAMC) only a week prior.  See 
Board Hearing Tr. at 11.  The most recent treatment records 
in the veterans claims file from the Bay Pines VAMC, however, 
date from November 2005.  Updated treatment records from the 
Bay Pines VAMC should be sought on remand.  The veteran also 
noted receiving treatment for his right knee from a Dr. Koco 
Eaton.  See Statement from the veteran, received May 17, 
2007; see also Board Hearing Tr. at 12.  These records have 
yet to be associated with the claims file and likewise should 
be sought on remand.





Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from 
November 2005 to the present pertaining 
to the veteran's right knee condition 
from the Bay Pines VAMC.

2.  Ask the veteran to provide treatment 
records from Dr. Eaton and all other 
private health care providers who have 
treated him for his right knee condition, 
or to provide VA with the authorization 
to obtain the same.  Attempt to obtain 
records from each health care provider 
for which the veteran provides the proper 
authorization form (except where VA has 
already made reasonable efforts to obtain 
records from that provider).

3.  After obtaining treatment records 
from the Bay Pines VAMC and any private 
health care provider identified by the 
veteran, schedule the veteran for an 
examination to determine the current 
nature and severity of his right knee 
disabilities.  The claims folder should 
be made available to and reviewed by the 
examiner in connection with the 
examination.  A report of the examination 
should be prepared and associated with 
the veteran's VA claims folder.

4.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



